DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
not to cover the neck part. With this in mind, for the purpose of examination, the Examiner is interpreting claim 21 as follows: the plastic member is arranged to cover part of the trunk part and the bottom part of the container body.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The neck part is cylindrical appear to be equivalent to the newly added limitation, “the neck part has a cylindrical shape” in claim 1
.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, and 21-22, 24-26 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Shi et al. (US 2006/0210746) and Amberg et al. (US 3,760,968).

In re claim 19: David Shelby et al. discloses a composite container ([0032]) without an attached label (fig.2) comprising: 
a container body which is made of plastic material ([0032]) and includes a mouth part, a neck part, a shoulder part, a trunk part and a bottom part with a ground part (portion that touches the ground when upright) (see figure 2 of David Shelby et al.)
a plastic member (label sleeve) which is arranged in close contact with the outer surface of the container body without bonding to the container body, the plastic member being made of a heat shrinkable material ([0024]) (see figure 2 of David Shelby et al.)

The plastic member being configured to include a design or print before being inflated ([0025]-[0030]); 
The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)
It should be noted that a print or design is not positivity being claimed. 
David Shelby et al. discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Shi et al.: 



    PNG
    media_image1.png
    734
    638
    media_image1.png
    Greyscale


Shi et al. teaches the provision of a container including a mouth part, neck part, shoulder part, trunk part and a bottom part having a concave part situated at a center of  (see figure 5B of Shi et al. above).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the container and plastic member (plastic sleeve) of David Shelby et al. with the plastic member covering the shoulder part and bottom part as taught by Shi et al. in order to provide the shoulder part and the bottom of the container with a desired texture or grippability or UV protection (see [0041] and [0049] of Shi et al.)
David Shelby et al. in view of Shi et al. teaches the claimed invention as discussed above with the exception of the following specifically claimed limitation that is taught by Amberg et al.: 
a plastic member 19 is arranged so as not to cover the neck part 13 (see figure 14 and col.9, ll.42-48 of Amberg et al.). Amberg et al. teaches the provision of multiple starting points of the top of the plastic member including starting the plastic member at 
"[I]f a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill." KSR Int 'l v. Teleflex Inc., 127 S.Ct. 1740, 82 USPQ2d 1396 (2007).   A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 21: the plastic member is arranged to cover a part of the trunk part and bottom part of the container body (see figure 5B of Shi et al. above and for the same reason as discussed above).
In re claim 22: the plastic member has a gas barrier property or a ray barrier property (see [0022]-[0025] of David Shelby et al.)
In re claim 24: the plastic member is made of material having a higher warm keeping property or cool keeping property than the plastic material forming the container body, depending on the selected materials (see [0023]-[0024] and [0032] of David Shelby et al.)

In re claim 26: the plastic member is an outer contractive member having a function of contracting (see [0023]-[0024] of David Shelby et al.)
In re claim 31: the plastic member is arranged to cover an entire trunk portion of the container body (see [0025] and [0030] of David Shelby et al.)
In re claim 32: wherein the neck part is cylindrical (see figure 5B of Shi et al. above and for the same reason as discussed above).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Shi et al. (US 2006/0210746) in view of Amberg et al. (US 3,760,968) and in further view of David Shelby et al. (US 2002/0166833) (different embodiment). David Shelby et al. in view of Shi et al. and Amberg et al. teach the claimed invention as discussed above with the exception of including a single embodiment that teaches the following claimed limitation:  
In re claim 27: an inner label member which is arranged to surround and to be in close contact with the outer surface of the container body, wherein a plastic member contacts the outer surface of the inner label member.
David Shelby et al. in view of Shi et al. and Amberg et al. teaches the provision of applying a plastic member (sleeve) as a UV blocking layer or barrier layer and then incorporate an additional label thus creating a multiple layers being on the container .  

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Shelby et al. (US 2002/0166833) in view of Shi et al. (US 2006/0210746) and Amberg et al. (US 3,760,968). David Shelby et al. in view of Shi et al. and Amberg et al. teaches the claimed invention as discussed above with the exception of the specific following claimed limitation:
In re claim 30: a thickness of the plastic member is between 5µm and 50µm. 
David Shelby et al. in view of Shi et al. teaches the general conditions (see [0023]) of the claimed invention except for the express disclosure of the thickness between 5µm and 50µm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include such a thickness if that met the desired requirement (see [0023]), since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection do not rely on the reference combination applied in the prior rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927.  The examiner can normally be reached on M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735